Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 29, 2013                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146668                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  In re Application of Consumers Energy                                                                  David F. Viviano,
  Company to Increase Rates.                                                                                         Justices

  ________________________________________
  PHILLIP FORNER,
            Appellant,
  v                                                                SC: 146668
                                                                   COA: 296640
                                                                   MPSC No: 00-015645
  MICHIGAN PUBLIC SERVICE COMMISSION,
  METAL TECHNOLOGIES, INC., RAVENNA
  CASTING CENTER, and HEMLOCK
  SEMICONDUCTOR CORP.,
           Appellees,
  and
  CONSUMERS ENERGY CO.,
             Petitioner-Appellee.
  _________________________________________/

        On order of the Court, the application for leave to appeal the October 30, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 29, 2013                      _________________________________________
           d0422                                                              Clerk